 


114 HR 2082 IH: STEM K to Career Act
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2082 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Swalwell of California introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for loan forgiveness for STEM teachers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the STEM K to Career Act. 2.Loan Forgiveness for STEM teachersPart B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.) is amended by inserting after section 428L the following:  
 
428M.Loan forgiveness for STEM teachers 
(a)Loan forgiveness authorizedThe Secretary shall forgive, in accordance with this section, the qualified loan amount described in subsection (c) of the student loan obligation of a borrower who— (1)is employed as a full-time STEM teacher for service in an academic year (including such a STEM teacher employed by an educational service agency)— 
(A)in a public or other nonprofit private elementary school or secondary school, which, for the purpose of this paragraph and for that year— (i)has been determined by the Secretary (pursuant to regulations of the Secretary and after consultation with the State educational agency of the State in which the school is located) to be a school in which the number of children meeting a measure of poverty under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965, exceeds 30 percent of the total number of children enrolled in such school; and  
(ii)is in the school district of a local educational agency which is eligible in such year for assistance pursuant to part A of title I of the Elementary and Secondary Education Act of 1965; or  (B)in one or more public, or nonprofit private, elementary schools or secondary schools or locations operated by an educational service agency that have been determined by the Secretary (pursuant to regulations of the Secretary and after consultation with the State educational agency of the State in which the educational service agency operates) to be a school or location at which the number of children taught who meet a measure of poverty under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965, exceeds 30 percent of the total number of children taught at such school or location; and  
(2)is not in default on a loan for which the borrower seeks forgiveness.  (b)Method of loan forgivenessTo provide loan forgiveness under subsection (a), the Secretary shall carry out a program— 
(1)through the holder of the loan, to assume the obligation to repay a qualified loan amount for a loan made, insured, or guaranteed under this part (other than an excepted PLUS loan or an excepted consolidation loan (as such terms are defined in section 493C(a))); and (2)to cancel a qualified loan amount for a loan made under part D of this title (other than an excepted PLUS loan or an excepted consolidation loan). 
(c)Qualified loan amount 
(1)Forgiveness of percentage of debt based on years of serviceFor each complete year of service by a borrower as a STEM teacher in accordance with this section after the date of enactment of the STEM K to Career Act, the Secretary shall forgive the student loan obligation of the borrower at the rate of 15 percent of such obligation for the first or second year of such service, 20 percent of such obligation for the third or fourth year of such service, and 30 percent of such obligation for the fifth year of such service. (2)Principal and interest forgivenIf a portion of a loan is forgiven under this section for any year, the entire amount of interest on such loan which accrues for such year shall be forgiven.  
(d)Special rules 
(1)List of schoolsIf the list of schools in which a STEM teacher may perform service pursuant to subsection (a)(1) is not available before May 1 of any year, the Secretary may use the list for the year preceding the year for which the determination is made to make such service determination. (2)Continuing eligibilityAny teacher who performs service in a school which— 
(A)meets the requirements of subsection (a)(1) in any year; and (B)in a subsequent year fails to meet the requirements of such subsection, may continue to teach in such school and shall be eligible for loan forgiveness pursuant to this section such subsequent years. 
(3)Promissory note conflictsAn individual with an outstanding student loan obligation who performs service described in subsection (a)(1) in accordance with this section shall be eligible for forgiveness under this section for such service notwithstanding any contrary provision of the promissory note under which the loan or loans were made. (4)Forgiveness not considered incomeThe amount of a loan, and interest on a loan, which is forgiven under this section shall not be considered income for purposes of the Internal Revenue Code of 1986.  
(5)No refundsNothing in this subsection shall be construed to authorize refunding of any repayment of a loan. (6)No double benefitNo borrower may, for the same service, receive a benefit under both this section and subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.).  
(e)RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out this section. (f)DefinitionsFor the purposes of this section— 
(1)the term year where applied to service as a STEM teacher means academic year as defined by the Secretary; and (2)the term STEM teacher means a teacher of science, technology, engineering, or mathematics. . 
3.Above-the-line-deduction for STEM education materials 
(a)In generalSection 62(a)(2)(D) of the Internal Revenue Code of 1986 is amended to read as follows:  (D)Certain expenses of elementary and secondary school teachers (i)In generalIn the case of taxable years beginning after 2001, the deductions allowed by section 162 which consist of expenses, not in excess of $250, paid or incurred by an eligible educator in connection with books, supplies (other than nonathletic supplies for courses of instruction in health or physical education), computer equipment (including related software and services) and other equipment, and supplementary materials used by the eligible educator in the classroom. 
(ii)STEM education suppliesIn the case of STEM education supplies, the amount in clause (i) shall be increased by $250. (iii)CoordinationClause (i) shall be applied without regard to clause (ii).. 
(b)STEM education supplies definedSection 62(d) of the Internal Revenue Code of 1986 is amended is amended by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph:  (2)STEM education suppliesFor purposes of subsection (a)(2)(D), the term STEM education supplies means expenses for books, supplies, equipment, and other materials used in connection with teaching science, technology, engineering, or math.. 
(c)Clerical amendmentThe heading for section 62(d) of the Internal Revenue Code of 1986 is amended by striking Definition; special rules and inserting Elementary and secondary school teachers. 4.STEM internship tax credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45S.STEM internship credit 
(a)General ruleFor purposes of section 38, in the case of an eligible employer the STEM internship credit determined under this section for the taxable year is equal to $2,000 for each qualified STEM intern employed by the employer during the taxable year. (b)LimitationThe total amount of the credit allowed under subsection (a) to a taxpayer for a taxable year may not exceed $50,000. 
(c)DefinitionsFor purposes of subsection (a)— (1)Qualified STEM internThe term qualified STEM intern means an individual who is employed under an internship program of an eligible employer under which— 
(A)each intern is paid not less than the wage in effect under section 6(a) of the Fair Labor Standards Act of 1938, (B)each intern is employed for not less than 20 hours per week by the eligible employer in a position related to the career goals of the intern, 
(C)each intern completes not less than 6 weeks of employment with the eligible employer as an intern, and (D)each intern is a student who is enrolled full-time in a science, technology, engineering, or math program (including a program of study abroad approved for credit by the eligible institution at which such student is enrolled) leading to a recognized undergraduate or graduate degree at an institution of higher education that is an eligible institution in accordance with the provisions of section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) and is not enrolled in an elementary or secondary school.  
(2)Eligible employer (A)In generalThe term eligible employer means an employer who employed on average not more than 500 full-time employees on business days during the preceding calendar year. For purposes of the preceding sentence, any individual with respect to whom a credit is allowed under this section shall not be taken into account. 
(B)Rules for determining employer sizeFor purposes of subparagraph (A)— (i)Application of aggregation rule for employersAll persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as 1 employer. 
(ii)Employers not in existence in preceding yearIn the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether such employer is an eligible employer shall be based on the average number of employees that it is reasonably expected such employer will employ on business days in the current calendar year. (iii)PredecessorsAny reference in this paragraph to an employer shall include a reference to any predecessor of such employer.  . 
(b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the STEM internship credit determined under section 45S(a).. 
(c)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45S(a), after 45P(a),. (d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 45S. STEM internship credit. . 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 5.STEM apprenticeship tax credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by section 3, is amended by adding at the end the following new section: 
 
45T.STEM apprenticeship credit 
(a)General ruleFor purposes of section 38, in the case of an eligible employer the STEM apprenticeship credit determined under this section for the taxable year is an amount equal to the taxpayer’s aggregate STEM credit amount for the taxable year. (b)LimitationThe total amount of the credit allowed under subsection (a) to a taxpayer for a taxable year may not exceed $50,000. 
(c)STEM credit amountFor purposes of subsection (a), the STEM credit amount with respect to an individual shall be— (1)$2,000 in the case of a new apprentice, 
(2)$3,000 in the case of a mid-career apprentice, (3)$3,000 in the case of a unemployed apprentice, and 
(4)5,000 in the case of a completed apprenticeship employee.  (d)DefinitionsFor purposes of subsection (a)— 
(1)Eligible employer (A)In generalThe term eligible employer means an employer who employed on average not more than 500 full-time employees on business days during the preceding calendar year. For purposes of the preceding sentence, any individual with respect to whom a credit is allowed under this section shall not be taken into account. 
(B)Rules for determining employer sizeFor purposes of subparagraph (A)— (i)Application of aggregation rule for employersAll persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as 1 employer. 
(ii)Employers not in existence in preceding yearIn the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether such employer is an eligible employer shall be based on the average number of employees that it is reasonably expected such employer will employ on business days in the current calendar year. (iii)PredecessorsAny reference in this paragraph to an employer shall include a reference to any predecessor of such employer. 
(2)New apprenticeThe term new apprentice means an employee who, with respect to an eligible employer— (A)completed during the taxable year a qualified apprenticeship program, and 
(B)prior to beginning the qualified apprenticeship program, has not received compensation during the preceding 1-year period for services provided to the eligible employer. (3)Mid-career apprenticeThe term mid-career apprentice means an employee who— 
(A)prior to being employed by the eligible employer was either— (i)employed in an industry sector different from the industry section the eligible employer is in, as determined under regulations of the Secretary, or  
(ii) or was unemployed, and (B)completed during the taxable year a qualified apprenticeship program.  
(4)Completed apprenticeship employeeThe term completed apprenticeship employee means an employee who, with respect to an eligible employer, completed 1 year of service with the eligible employer during the taxable year after completing a qualified apprenticeship program. (5)Qualified apprenticeship programThe term qualified apprenticeship program means an apprenticeship program in a field of science, technology, engineering, or math that is recognized under any program administered by the Secretary of Labor. 
(6)UnemployedAn individual is unemployed if the individual is certified by the designated local agency as being in receipt of unemployment compensation under State or Federal law for not less than 4 weeks during the 1-year period ending on the hiring date. (7)Hiring date; designated local agencyThe terms hiring date and designated local agency have the meanings given such terms by section 51(d) (11) and (12), respectively. 
(e)Denial of double benefitNo deduction or credit shall be allowed under any other provision of this chapter for any expenses paid or incurred with respect to an individual to the extent of the credit allowed under this section with respect to the individual.. (b)Credit made part of general business creditSubsection (b) of section 38 of such Code, as amended by section 3, is amended by striking plus at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , plus, and by adding at the end the following new paragraph: 
 
(38)the STEM apprenticeship credit determined under section 45T(a).. (c)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45T(a), after 45S(a),. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:   Sec. 45T. STEM apprenticeship credit. . (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 
6.Mandatory minimum allocation of portion of Federal Work-Study program funds for STEM employment 
(a)Mandatory Minimum Allocation for STEM EmploymentSection 443(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 2753(b)(2)) is amended— (1)by striking and at the end of subparagraph (A); 
(2)by redesignating subparagraph (B) as subparagraph (C); and (3)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)for fiscal year 2016 and succeeding fiscal years, an institution shall use at least 7 percent of the total amount of funds granted to such institution under this section for such fiscal year to compensate students employed in science, technology, engineering, or mathematics, except that the Secretary may waive this subparagraph if the Secretary determines that enforcing this subparagraph would cause hardship for students at the institution.. (b)Conforming Amendment Relating to Off-Campus STEM Employment for Students at Proprietary Institutions of Higher EducationSection 443(b)(8) of such Act (20 U.S.C. 2753(b)(8)) is amended— 
(1)by striking or at the end of subparagraph (A); (2)by adding or at the end of subparagraph (B); and 
(3)by adding at the end the following new subparagraph:  (C)in science, technology, engineering, or mathematics, in accordance with paragraph (2)(B) of this subsection;. 
 
